DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, drawn to a fuel cell, in the reply filed on 22 August 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "communicates with the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes claim 1 recites the limitation “the separators comprising: channels through which reactant gases move” and in order to further prosecution, the limitation of claim 3 is being interpreted as “communicates with at least one of the channels”.

The term “a movement direction” in claim 8 is a relative term which renders the claim indefinite. The term “a movement direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The direction is not clear as “in a movement direction in which the reactant gas moves along the land” renders indefinite the direction the reactant gas moves along the land, as the land is not a one dimensional object and the metes and bounds of the claim are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jo US20180175405A1.

Regarding claim 1, Jo teaches a fuel cell (Jo, [0002]-[0021], [0030]-[0072], Figs. 1-7) comprising:
a membrane electrode assembly (Jo, [0047-[0050], Fig. 1, MEA 4),
a gas diffusion layer (GDL) (Jo, [0035], [0047-[0050], Fig. 1 gas diffusion layer 3),
gas diffusion layers stacked on each side of the membrane electrode assembly, respectively (Jo, [0035])
separators (Jo, [0036]-[0039], Fig. 1, bipolar plate 2, main body 10 and plurality of ribs 20 and 30), where the bipolar plate 2, main body 10 and plurality of ribs 20 and 30 of Jo meet the limitations of a separator, stacked on the gas diffusion layers (Jo, [0036]), respectively, the examiner notes that Jo teaches the GDL may be attached to the cathode and anode (Jo, [0035]) and that the separator is stacked on the GDL (Jo, [0036]), satisfying this limitation,
the separators comprising:
channels through which reactant gases move (Jo, [0033], [0035]-[0037], [0039], Fig. 1, channels 40)
and lands in contact with a respective one of the gas diffusion layers (Jo, [0040]-[0042], Fig. 1, land 22 and 32)
and a flow path forming part provided on a land surface of one of the lands in contact with the respective one of the gas diffusion layers (Jo, [0042], [0049], Fig. 1, holes 36 and 50),
the flow path forming part providing a condensate flow path for moving condensate between the land surface and the one of the gas diffusion layers (Jo, [0042], [0048]-[0049], [0051]).

Regarding claim 3, Jo also discloses wherein at least a part of the condensate flow path communicates with the channel (Jo, [0042], [0048]-[0049], [0051]).

Regarding claim 7, Jo further teaches wherein the flow path forming part (Jo, [0042], [0048]-[0049], [0051], Fig. 1, holes 36 and 50) comprises:
a first flow path forming part provided on the land surface (Jo, Fig. 1, land 32, hole 36),
and a second flow path forming part provided on the land surface and spaced apart from the first flow path forming part in a longitudinal direction of the land (Jo, Fig. 1, land 32, hole 50),
wherein a discharge path (Jo, Fig. 1, channels 40), through which the reactant gas passes, is provided between the first flow path forming part and the second flow path forming part and communicates with the condensate flow path (Jo, Fig. 1, channels 40, land 32, holes 36 and 50)
and wherein the condensate is discharged to the channel together with the reactant gas passing through the discharge path (Jo, [0042], [0048]-[0049], [0051]).

Regarding claim 9, Jo also discloses wherein the flow path forming part is formed by partially forming a part of the separators (Jo, [0042], [0049], Fig. 1, land 22 and 32, holes 36 and 50, bipolar plate 2, main body 10 and plurality of ribs 20 and 30), where the bipolar plate 2, main body 10 and plurality of ribs 20 and 30 of Jo meet the limitations of a separator,

Regarding claim 10, Jo additionally teaches wherein the flow path forming part comprises a porous structural member provided on the land surface (Jo, Fig.1, holes 36 and 50), the examiner notes that the holes satisfy the limitation of a porous structural member.

Regarding claim 11, Jo discloses all of the limitations of claim 10 as set forth above and further teaches, wherein the condensate flow path is defined by pores of the porous structural member (Jo, [0042], [0048]-[0049], [0051], Fig. 1, holes 36 and 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo US20180175405A1.

Regarding claim 2, Jo teaches all of the limitations of claim 1 as set forth above. Jo also teaches the condensate path is defined as a space on a land surface of one of the lands in contact with the respective one of the gas diffusion layers (Jo, [0040]-[0042], [0048]-[0049], [0051], Fig. 1, GDL 3, land 22 and 32, holes 36 and 50). While Jo doesn’t talk about the pore size of the condensate path of the porous gas diffusion layer, the condensate flow path is defined as a space (Jo, [0042], [0048]-[0049], [0051], Fig. 1, holes 36 and 50) and Jo Fig. 1, though not to scale, appears to wherein the condensate flow path is defined as a space having a larger size than a pore of the one of the gas diffusion layers, in order to facilitate the movement of water therethrough.
Therefore, it would be obvious to one of ordinary skill in the art wherein the condensate flow path is defined as a space having a larger size than a pore of the one of the gas diffusion layers in order to facilitate the movement of water therethrough.

Regarding claim 8, Jo teaches all of the limitations of claim 7 as set forth above. Jo further discloses that modifications to the land and associated structures are not limited and teaches modifications such as, but not limited to, areas of the land portions may be gradually narrowed from the upstream part of the gas channel to the downstream part thereof, modifying the ribs, lands and associated structures including their inclination (Jo, [0049] and [0053]) allowing for optimal operation of the fuel cell (Jo, [0006]-[0007]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claims invention to modify the fuel cell of Jo wherein the discharge path is inclined, with respect to a width direction of the land, in a movement direction in which the reactant gas moves along the land in order to optimize fuel cell operation.

Claim(s) 4-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo US20180175405A1 in view of Sun CN109065907A (machine English translation provided).

Regarding claim 4. Jo teaches all of the limitations of claim 1 as set forth above and further teaches wherein the flow path forming part comprises patterns and spaced apart from one another (Jo, Figs. 1 and 3, holes 36 and 50),
and the patterns cooperatively form the condensate flow path (Jo, [0042], [0048]-[0049], [0051]).
Jo does not explicitly disclose where the patterns are protrusion patterns protruding from the land surface. Sun teaches a fuel cell (Sun, pp. 1-4, Figs. 1-9) comprising a gas diffusion layer (Sun, p. 1 lines 48-51, Fig. 2, diffusion layer 3) a bipolar plate or separator stacked on the gas diffusion layer (Sun, p.1 lines 19-36, p.3 lines 44-53 Figs. 1-2) designed to discharge water generated by the fuel cell (Sun, p.1 lines 38-52).Sun further teaches the land of the separator in contact with the gas diffusion layer (Sun, Fig. 2, flow channel ridges 22, diffusion layer 3) and wherein the flow path forming part comprises protrusion patterns protruding from the land surface and spaced apart from one another (Sun, p. 3 lines 37-42, p. 4 lines 10-14, Fig. 9, drain 222) in order to prevent flooding (Sun, p.4 lines 10-14). Therefore it would be obvious to one of ordinary skill in the art to modify the fuel cell of Jo incorporating the teaching of Sun wherein the flow path forming part comprises protrusion patterns protruding from the land surface and spaced apart from one another and wherein the protrusion patterns cooperatively form the condensate flow path, in order to prevent flooding of the fuel cell and diffusion layer.

Regarding claim 5, modified Jo discloses all of the limitations of claim 4 set forth above, and also teaches further comprising a connecting protrusion pattern protruding from the land surface and configured to connect adjacent ones of the protrusion patterns (Jo, Figs. 1 and 3, holes 36 and 50 as modified by Sun), the examiner notes that the spatial distribution of the holes form a pattern and it would be obvious to one of ordinary skill in the art that the spatially distributed holes, as modified by Sun in claim 4, further comprise a connecting protrusion pattern protruding from the land surface and configured to connect adjacent ones of the protrusion patterns allowing them to work cooperatively to prevent flooding of the fuel cell.

Regarding claim 6, modified Jo teaches all of the limitations of claim 5 as set forth above and also discloses wherein the connecting protrusion pattern is connected to outermost peripheral portions of the adjacent ones of the protrusion patterns in a width direction of the land (Figs. 1 and 3, holes 36 and 50).

Regarding claim 12, Jo discloses a fuel cell (Jo, [0002]-[0021], [0030]-[0072], Figs. 1-7) comprising:
a membrane electrode assembly (Jo, [0034]-[0035], Fig. 1, MEA 4),
a gas diffusion layer stacked on the membrane electrode assembly (Jo, [0035], [0047-[0050], Fig. 1 gas diffusion layer 3),
a separator (Jo, [0036]-[0039], Fig. 1, bipolar plate 2, main body 10 and plurality of ribs 20 and 30), where the bipolar plate 2, main body 10 and plurality of ribs 20 and 30 of Jo meet the limitations of a separator, stacked on the gas diffusion layer (Jo, [0036]),
the separator having a channel through which reactant gases move (Jo, [0033], [0035]-[0037], [0039], Fig. 1, channels 40) 
and a land in contact with the gas diffusion layer (Jo, [0040]-[0042], Fig. 1, land 22 and 32)
and a flow path forming part provided on a land surface of the land in contact with the gas diffusion layer (Jo, [0042], [0049], Fig. 1, holes 36 and 50),
the flow path forming part providing a condensate flow path for moving condensate between the land surface and the gas diffusion layer (Jo, [0042], [0048]-[0049], [0051]),
wherein the flow path forming part comprises patterns and spaced apart from one another (Jo, Figs. 1 and 3, holes 36 and 50),
wherein the patterns cooperatively form the condensate flow path, and wherein the patterns form an open loop (Jo, [0042], [0048]-[0049], [0051]), the examiner notes that while Jo does not explicitly use the term “open loop” it would be understood by one of ordinary skill in the art that the fuel cell of Jo satisfies this limitation as there is no self-correcting action as in a closed loop.
Jo does not explicitly disclose where the patterns are protrusion patterns protruding from the land surface. Sun teaches a fuel cell (Sun, pp. 1-4, Figs. 1-9) comprising a gas diffusion layer (Sun, p. 1 lines 48-51, Fig. 2, diffusion layer 3) a bipolar plate or separator stacked on the gas diffusion layer (Sun, p.1 lines 19-36, p.3 lines 44-53 Figs. 1-2) designed to discharge water generated by the fuel cell (Sun, p.1 lines 38-52).Sun further teaches the land of the separator in contact with the gas diffusion layer (Sun, Fig. 2, flow channel ridges 22, diffusion layer 3) and wherein the flow path forming part comprises protrusion patterns protruding from the land surface and spaced apart from one another (Sun, p. 3 lines 37-42, p. 4 lines 10-14, Fig. 9, drain 222) in order to prevent flooding (Sun, p.4 lines 10-14). Therefore it would be obvious to one of ordinary skill in the art to modify the fuel cell of Jo incorporating the teaching of Sun wherein the flow path forming part comprises protrusion patterns protruding from the land surface and spaced apart from one another and wherein the protrusion patterns cooperatively form the condensate flow path, and wherein the protrusion patterns form an open loop, in order to prevent flooding of the fuel cell and diffusion layer.

Regarding claim 13, modified Jo as set forth above teaches protrusion patterns but does not explicitly disclose wherein each of the protrusion patterns comprise a first protrusion formed in a first direction, a second protrusion formed in the first direction and spaced apart from the first protrusion in the first direction, a third protrusion spaced apart from the first protrusion and formed in a second direction that intersects the first direction and a fourth protrusion formed in the second direction and spaced apart from the third protrusion in the second direction.
Modified Jo does teach that modifications to the land and associated structures are within the ambit of one of ordinary skill in the art (Jo, [0049], [0053] and [0072]) including modifying the land portions to modify the flows in the fuel cell including modifying the protrusion (Jo, [0049]) and further there is larger pattern with multiple protrusion patterns on the separator (Jo, Figs. 1 and 3) facilitating the flow of water and to prevent flooding and allowing for optimal operation of the fuel cell (Jo, [0004]-[0007]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claims invention to further modify the fuel cell of modified Jo duplicating the protrusion pattern such that wherein each of the protrusion patterns comprise a first protrusion formed in a first direction, a second protrusion formed in the first direction and spaced apart from the first protrusion in the first direction, a third protrusion spaced apart from the first protrusion and formed in a second direction that intersects the first direction and a fourth protrusion formed in the second direction and spaced apart from the third protrusion in the second direction, in order to prevent flooding of the fuel cell and optimize its performance.
The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 14, modified Jo teaches all of the limitations of claim 13 as set forth above. Modified Jo further discloses multiple protrusions which form an X shape  (Jo, Fig. 3) but does not explicitly disclose wherein the first protrusion, the second protrusion, the third protrusion, and the fourth protrusion cooperatively form an X shape.
However modified Jo teaches that modifications to the land and associated structures are within the ambit of one of ordinary skill in the art (Jo, [0049], [0053] and [0072]) including modifying the land portions to modify the flows in the fuel cell including modifying the protrusions (Jo, [0049]), such as those in claim 13, facilitating the flow of water and to prevent flooding and allowing for optimal operation of the fuel cell (Jo, [0004]-[0007]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fuel cell of modified Jo wherein the first protrusion, the second protrusion, the third protrusion, and the fourth protrusion cooperatively form an X shape to further optimize the operation of the fuel cell.

Regarding claim 15, modified Jo teaches all of the limitations of claim 14 as set forth above and further teaches wherein the flow path forming part comprises a first protrusion pattern, a second protrusion pattern spaced apart from the first protrusion pattern in a width direction of the land, a third protrusion pattern spaced apart from the first protrusion pattern in a longitudinal direction of the land and a fourth protrusion pattern spaced apart from the second protrusion pattern in the longitudinal direction of the land (see claim 13 above), the examiner notes that claim 13 specifies a first direction and a second direction, which would be obvious to one of ordinary skill in the art wherein a first direction is a width direction and a second direction is a longitudinal direction, satisfying the limitations of the claim.

Regarding claim 16, modified Jo teaches all of the limitations of claim 13 as set forth above and further teaches wherein at least one of the first protrusion, the second protrusion, the third protrusion, and the fourth protrusion has a straight shape or a curved shape (Jo, Figs. 1 and 3, holes 36 (curved shape) and 50 (straight shape)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US20170170491A1 (discloses a bipolar plate stacked on a GDL designed to remove excess water),
Bazylak, A., et al. "Numerical and microfluidic pore networks: Towards designs for directed water transport in GDLs." Electrochimica Acta 53.26 (2008): 7630-7637 (discloses various patterns for use of water transport including to prevent flooding).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728